              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:20-cv-00088-MR


ROBERT TURNER,                  )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
MECKLENBURG COUNTY JAIL,        )                       ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on periodic status review.

      Pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while he

was incarcerated at the Mecklenburg County Jail. [Doc. 1]. The Court

recently mailed Plaintiff an Order granting his Application to proceed in forma

pauperis that was returned as undeliverable with a notation stating: “not in

custody.”   [Doc. 8].    The Mecklenburg County Sheriff’s Office website

indicates that Plaintiff was released on May 14, 2020.1

      Plaintiff was notified upon commencing this action that it is “Plaintiff’s

responsibility to keep the Court advised of his/her current address at all

times” and “[i]f Plaintiff’s address changes and no Notice [of Change of


1 See https://mecksheriffweb.mecklenburgcountync.gov/Inmate (last visited Aug. 26,
2020).


         Case 3:20-cv-00088-MR Document 9 Filed 08/28/20 Page 1 of 2
Address] is promptly filed with the Clerk of Court, this case may be dismissed

for lack of prosecution.” [Doc. 4 at 2].

      It appears that Plaintiff may have abandoned this action. Plaintiff shall,

within fourteen (14) days of this Order, update his address of record and

inform the Court whether he intends to proceed with this action. Failure to

comply with this Order will result in dismissal of this action without prejudice

and this case’s closure without further notice.

      IT IS, THEREFORE, ORDERED that Plaintiff shall have fourteen (14)

days from the date of this Order in which to update his address of record

and inform the Court whether he intends to proceed with this action. If

Plaintiff fails to do so, this case will be dismissed without prejudice and

closed without further notice to Plaintiff.

      IT IS SO ORDERED.          Signed: August 28, 2020




                                         2

         Case 3:20-cv-00088-MR Document 9 Filed 08/28/20 Page 2 of 2
